IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                February 25, 2014 Session

                 STATE OF TENNESSEE v. HAROLD MORRIS

                  Appeal from the Criminal Court for Morgan County
                          No. 9338   E. Eugene Eblen, Judge


                  No. E2013-00803-CCA-MR3-CD - Filed May 6, 2014


Following a jury trial, the Defendant, Harold Morris, was convicted of aggravated rape, a
Class A felony; aggravated robbery, a Class B felony; and aggravated burglary, a Class C
felony. See Tenn. Code Ann. §§ 39-13-402, -13-502, -14-403. The trial court imposed an
effective sentence of twenty-five years to be served at one hundred percent. On appeal, the
Defendant contends (1) that the trial court erred in denying his motion to suppress evidence
and (2) that the trial court erred in denying his motion to dismiss on the grounds that his right
to a speedy trial had been violated. Following our review, we affirm the judgments of the
trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which J AMES C URWOOD
W ITT, J R., and J EFFREY S. B IVINS, JJ., joined.

Kent Lowery Booher, Harriman, Tennessee (at trial); and Robert L. Vogel, Knoxville,
Tennessee (on appeal), for the appellant, Harold Morris.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; Russell Johnson, District Attorney General; and Frank A. Harvey, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                          OPINION

                                FACTUAL BACKGROUND
       The victim, O.W.,1 testified that on April 08, 2007, she was eighty-nine years old, a
widow, and lived alone in a rural area of Morgan County. That evening, a man O.W. did not
know knocked on her door and said that he wanted to “know about the family that lived up
above” her, “whether they were home or not.” The man then “just came in” the victim’s
house without her permission, “sat down in the chair by the door[,] and just went to talking
to [her] about that family.” When he finished talking, the man “got up and locked the front
door and pulled [her] phone out of the wall.”

        O.W. testified that the man grabbed her by her feet, dragged her “out of [her] chair,”
and started “to pull [her] clothes off.” The man then penetrated her vagina. The victim
testified that she tried to fight the man off but that she was scared and that he was stronger
than she. She also testified that her breasts were injured during the rape from where the man
had been “chewing on them.” After he finished raping her, the man took the victim’s
wedding rings, a bracelet, and a watch. O.W. testified that in taking the jewelry, the man
“tore [her] finger up.” O.W. later learned that she also suffered a cracked rib during the
attack.

        The man left once he had the victim’s jewelry. The victim testified that the man was
wearing “blue jeans and a blue jean jacket” and that he drove away in a gray van with
“windows all the way around” it. O.W. then called her neighbor, Glen Moore, to tell him
what happened. The police were called, and O.W. was eventually taken to a nearby hospital.
O.W. testified that, at first, she did not tell anyone that she had been raped because she was
“embarrassed to talk about it” but claimed that she eventually told her neighbor and the staff
at the hospital. However, there was no rape kit performed at the hospital. O.W. later picked
the Defendant’s picture out of a photographic lineup and identified him at trial as her
attacker.

        Mr. Moore testified that he received a phone call from the victim around 4:00 p.m.
and that she told him “something terrible [had] happened.” When he got to the victim’s
house, Mr. Moore found her sitting in a chair with blood “dripping off of her finger.” Mr.
Moore testified that it looked like something had “skinned” her finger and left arm. Mr.
Moore’s wife tended to the victim’s injuries while he left to search for the van. The victim’s
son testified that she was in “pretty bad shape mentally” when he got to her house. He
testified that the victim did not say anything while they were at her house about being raped,
that she told the hospital staff that the attacker had attempted to rape her, and that she did not
actually say she was raped until the preliminary hearing.




1
    It is the policy of this court to refer to victims of rape by their initials.

                                                           -2-
        Chief Allan Dagley of the Sunbright Police Department testified that in 2007 he
worked for the Morgan County Sheriff’s Office (MCSO) and was the first officer to respond
to the victim’s home. Chief Dagley recalled that the victim had a “little bit of blood” on her
hand, “was real nervous,” and pacing. Chief Dagley testified that the victim did not say
anything about being raped while he was at her house but that later, “once she got a little
more comfortable with actually what had just happened,” she stated that the attacker had
“taken her clothes off and gotten on top of her and assaulted her.”

        Investigator Mike Wren of the MCSO testified that he led the investigation in this
case. Investigator Wren testified that he was given an anonymous tip that he “might want
to check in the Cumberland County jail.” Officer Tony Aikens of the Crossville Police
Department testified that on the evening of April 8, 2007, he spotted the Defendant driving
a light blue van that had “[w]indows all around.” The van’s headlights were off, and its tag
was expired. Officer Aikens turned on his blue lights, and the Defendant fled for over two
miles. The van was eventually stopped by a “spike strip.”

       The Defendant was wearing blue jeans and “a jean jacket” when he was taken out of
the van. The Defendant had “a strong odor of alcohol coming from his breath,” had blood
shot eyes, and “very slurred speech.” The Defendant stated to Officer Aikens, “[T]his is
retarded, I’ve drank too much.” Officer Aikens arrested the Defendant for driving under the
influence (DUI) as well as felony evading arrest and took him to the Cumberland County jail.

       Corrections Officer Terry Boots of the Cumberland County Sheriff’s Department
(CCSD) testified that it was department procedure to search and inventory the personal
property of every person booked into the Cumberland County jail. Officer Boots testified
that he searched the Defendant and found a watch, a bracelet, and two rings in a pocket of
the Defendant’s jeans. The items were then inventoried and placed in to a property bag that
was locked in the jail’s property room. Officer Boots testified that the items were the
Defendant’s personal property and not seized as evidence.

        Acting on the anonymous tip, Investigator Wren contacted Investigator Scott Griffin
of the CCSD and arranged to view the jewelry found when the Defendant was arrested.
Investigator Wren testified that “[b]ased on what [he] had seen on [the] inventory sheet, it
matched up with the description of the things that [the victim] had [taken], so [they] did look
in the bag and [he took] some photographs.” Investigator Griffin testified that he took
possession of the jewelry that day, April 16, 2007, to keep as possible evidence. However,
Investigator Wren recalled viewing the property on April 9 or 10, 2007. Investigator Wren
testified that he showed the photographs of the items to the victim and that she identified
them as the jewelry taken by her attacker. The victim was sure that the jewelry was hers
because it had been given to her by her deceased husband.

                                              -3-
        Investigator Wren testified that he showed the victim a photographic lineup on April
10, 2007, and that she identified the Defendant as her attacker. Investigator Wren looked at
the Defendant’s van at the impound lot and testified that it “matche[d] almost perfectly” the
victim’s description. Investigator Wren also noticed that the van was damaged and had mud
on it. Investigator Wren testified that he believed the Defendant fled the victim’s home on
an old “oil well road” behind the victim’s home and that was where the mud and damage to
the Defendant’s van had come from. Officer Wren testified that he took custody of the
Defendant and the jewelry from the CCSD on May 14, 2007.

       Based upon the foregoing evidence, the jury convicted the Defendant of aggravated
rape, aggravated robbery, and aggravated burglary. The trial court sentenced the Defendant
as a Range I, standard offender to eight years for the aggravated robbery conviction and five
years for the aggravated burglary convection. The trial court sentenced the Defendant to
twenty-five years to be served at one hundred percent for the aggravated rape conviction.
The trial court ordered the sentences to be served concurrently for an effective twenty-five
year sentence. This appeal followed.

                                         ANALYSIS

                                    I. Motion to Suppress

        The Defendant contends that the trial court erred in denying his motion to suppress
the jewelry found in his pants when he was arrested in Cumberland County. The Defendant
argues that since the jewelry was taken from his “person and placed in a secured location for
his later retrieval . . ., there was a reasonable expectation of privacy for which a warrant was
required.” The State responds that since the items were seized during a valid inventory
search at the Cumberland County jail, Investigator Wren did not need a warrant to examine
and photograph the jewelry.

                                    A. Standard of Review

       On appellate review of suppression issues, the prevailing party “is entitled to the
strongest legitimate view of the evidence . . . as well as all reasonable and legitimate
inferences that may be drawn from that evidence.” State v. Talley, 307 S.W.3d 723, 729
(Tenn. 2010) (quoting State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). Questions about
“the assessment of witness credibility, the weight and value of evidence, and the resolution
of evidentiary conflicts are entrusted to the trial court.” State v. Meeks, 262 S.W.3d 710, 722
(Tenn. 2008). When the trial court “makes findings of fact in the course of ruling upon a
motion to suppress, those findings are binding on appeal unless the evidence in the record
preponderates against them.” Id. However, “when the trial court does not set forth its

                                              -4-
findings of fact upon the record of the proceedings, the appellate court must decide where
the preponderance of the evidence lies.” State v. Bobby Killion, No. E2008-01350-CCA-R3-
CD, 2009 WL 1748959, at *13 (Tenn. Crim. App. June 22, 2009), perm. app. denied, (Tenn.
Oct. 26, 2009) (citing Fields v. State, 40 S.W.3d 450, 457 n.5 (Tenn. 2001)). Additionally,
a trial court’s conclusions of law along with its application of the law to the facts are
reviewed de novo without any presumption of correctness. Meeks, 262 S.W.3d at 722. Here,
the trial court simply overruled the Defendant’s motion without making any findings of fact
or conclusions of law.

        Both the federal and state constitutions offer protection from unreasonable searches
and seizures with the general rule being “that a warrantless search or seizure is presumed
unreasonable and any evidence discovered subject to suppression.” Talley, 307 S.W.3d at
729 (citing U.S. Const. amend. IV; Tenn. Const. art. I, § 7). As has often been repeated, “the
most basic constitutional rule in this area is that ‘searches conducted outside the judicial
process, without prior approval by judge or magistrate, are per se unreasonable under the
Fourth Amendment–subject to only a few specifically established and well delineated
exceptions.’” Coolidge v. New Hampshire, 403 U.S. 443, 454-55 (1971) (quoting Katz v.
United States, 389 U.S. 347, 357 (1967)); see also State v. Berrios, 235 S.W.3d 99, 104
(Tenn. 2007). Such exceptions to the warrant requirement include “searches incident to
arrest, plain view, exigent circumstances, and others, such as the consent to search.” Talley,
307 S.W.3d at 729. These constitutional protections “are designed to safeguard the privacy
and security of individuals against arbitrary invasions of government officials.” Id. (quoting
State v. Keith, 978 S.W.2d 861, 865 (Tenn. 1998)) (internal quotation marks omitted).
Therefore, “a trial court necessarily indulges the presumption that a warrantless search or
seizure is unreasonable, and the burden is on the State to demonstrate that one of the
exceptions to the warrant requirement applied at the time of the search or seizure.” Killion,
2009 WL 174859, at *14.

                     B. Validity of Search at Cumberland County Jail

        The warrantless search of the Defendant’s person by Officer Boots was justified under
two exceptions to the warrant requirement. The first justification was a search incident to
arrest because it has been routinely held “that searches and seizures that could be made on
the spot at the time of arrest may legally be conducted later when the accused arrives at the
place of detention.” State v. McDougie, 681 S.W.2d 578, 584 (Tenn. Crim. App. 1984)
(quoting United States v. Edwards, 415 U.S. 800, 803 (1974)). The second justification was
based upon the fact that law enforcement authority in cases of incarceration “extends to
performing a detailed ‘inventory search’ of all personal effects in the arrestee’s possession.”
State v. Crutcher, 989 S.W.2d 295, 301 (Tenn. 1999) (citing Illinois v. Lafayette, 462 U.S.



                                              -5-
640, 648 (1983)). Therefore, Officer Boots’s warrantless search of the Defendant and
seizure of the jewelry were valid.

                                       C. “Second Look”

        Given that Officer Boots’s search of the Defendant and seizure of the jewelry were
valid, the operative question for our analysis is whether Investigator Wren needed a warrant
to examine the jewelry after it had been placed in the Cumberland County jail’s property
room. For almost half a century, the United States Supreme Court has declared that
reasonableness is the “touchstone of the Fourth Amendment.” Florida v. Jimeno, 500 U.S.
248, 250 (1991) (citing Katz, 389 U.S. at 360). In order to evaluate whether a reasonable
expectation of privacy exists, under both our state and federal constitutions, we must
determine “(1) whether the individual had an actual, subjective expectation of privacy and
(2) whether society is willing to view the individual’s subjective expectation of privacy as
reasonable and justifiable under the circumstances.” State v. Munn, 56 S.W.3d 486, 494
(citing Smith v. Maryland, 442 U.S. 735, 740 (1979)). “A subjective expectation of privacy
that society does not regard as reasonable will not invoke Fourth Amendment protection.”
State v. Brandon Ray Roland, No. E2002-00927-CCA-R3-CD, 2003 WL 21983024, at *14
(Tenn. Crim. App. Aug. 21, 2003), perm. app. denied, (Tenn. Dec. 22, 2003).

        The question of whether a warrant is needed before a police officer can take a “second
look” at items previously seized during an inventory search is one of first impression in this
state. However, the consensus among jurisdictions that have addressed this issue appears to
be that once a person has “been lawfully arrested and his property has been lawfully seized
by law enforcement personnel pursuant to that arrest, the arrestee has no reasonable
expectation of privacy in that property, and later examination of the property by another law
enforcement official does not violate the Fourth Amendment.” Williams v. Commonwealth,
527 S.E.2d 131, 136 (Va. 2000) (citing cases from various jurisdictions). This is because no
“situation imaginable is as alien to the notion of privacy than an arrestee sitting in a jail cell,
completely separated from his effects that are lawfully controlled and inventoried by the very
police that are investigating him.” Oles v. State, 993 S.W.32d 103, 109 (Tex. Crim. App.
1999). Put another way, an “arrestee has no reasonable expectation that the police will not
scrutinize closely those items that are in their legitimate custody, discovering evidence,
perhaps, even where none was initially suspected.” Wallace v. State, 816 A.2d 883, 894
(Md. 2003) (quoting Holland v. State, 713 A.2d 364, 368 (Md. Ct. Spec. App. 1998)).

       The fact that the items were evidence of a separate crime from the DUI the Defendant
was initially arrested for does not alter this analysis because the test to determine
reasonableness examines an individual’s subjective expectation of privacy and not a police
“officer’s investigatory motive.” Wallace, 816 A.2d at 898. Here, Investigator Wren

                                                -6-
received an anonymous tip that he “might want to check in the Cumberland County jail.”
Investigator Wren reviewed the inventory sheet for the Defendant’s property and saw that
the jewelry listed matched the description of the items taken from the victim. He then
examined the jewelry and took photographs of it. After that, Investigator Wren went to look
at the Defendant’s van and saw that it matched the victim’s description. He then showed the
pictures of the jewelry to the victim. The victim identified the jewelry as belonging to her
and picked the Defendant’s picture out of a photographic lineup, after which Investigator
Wren arrested the Defendant and seized the jewelry. Based upon the foregoing, we cannot
conclude that Investigator Wren’s actions violated any actual, subjective expectation of
privacy held by the Defendant. Accordingly, we affirm the trial court’s denial of the
Defendant’s suppression motion.

                                  II. Right to Speedy Trial

       The Defendant contends that the trial court erred in denying his motion to dismiss on
the grounds that his right to a speedy trial had been violated. The Defendant argues that the
over two-year delay between his indictment and his trial violated his right to a speedy trial
and prejudiced his defense. According to the Defendant, the jewelry that was found when
he was arrested belonged to his mother, but she died prior to trial, leaving him with no way
to establish his defense. The State responds that the trial court did not abuse its discretion
in denying the Defendant’s motion and that the Defendant failed to show he was prejudiced
by the delay.

       The Defendant was originally indicted on May 21, 2007. On March 10, 2009, the
Defendant filed a pro se motion to dismiss his appointed counsel because counsel had “been
ineffective and [] prolonged the process of . . . his case.” The same day, the Defendant filed
a pro se motion invoking his right to a speedy trial but made no claim that he had been
prejudiced by the delay. The trial court granted the Defendant’s motion to remove his
appointed counsel and appointed a new attorney to represent him at trial.

        A few days before the trial, the Defendant filed a pro se motion to dismiss his case
based upon the violation of his right to a speedy trial. Again, the Defendant made no claim
that he had been prejudiced by the delay. At a hearing immediately before the start of the
trial, defense counsel made the following argument regarding prejudice:

              There are – there are some interesting issues on who in fact is the owner
       of the jewelry that was taken from him as part of the suppression issue
       obviously. It is our position that it was his personal property and belonged
       where it was until he was out.



                                             -7-
              But clearly our problem that we have is the prejudice from just the two
       year delay in getting to trial had meant that he’s not had the opportunity to
       work and get defenses in line. Testimony of witnesses who could come in and
       say “oh yeah, the watch that belonged to his mother” and that sort of thing.

During the hearing, defense counsel did not elaborate on who the possible witnesses were
or why they were unavailable to testify at trial.

       In response, the State noted that the case had originally been set for a plea agreement
but that the Defendant decided to reject the agreement when “the time for [it to be entered]
came.” The trial court denied the Defendant’s motion to dismiss stating that there was “not
any particular prejudice shown by the timing in this particular case.” The Defendant was
tried on June 25, 2009. At the motion for new trial hearing, the Defendant first raised the
argument that “during the course of the delay his mother passed so she wasn’t available to
be called to” testify that the jewelry belonged to her.

                                    A. Standard of Review

        Once the State initiates criminal proceedings, the right to a speedy trial is implicated
pursuant to the Sixth Amendment to the United States Constitution and to article 1, section
9 of the Tennessee Constitution. See Tenn. Code Ann. § 40-14-101 (2006); Tenn. R. Crim.
P. 48(b). The right is meant to protect the defendant “against oppressive pre-trial
incarceration, the anxiety and concern due to unresolved criminal charges, and the risk that
evidence will be lost or memories diminished.” State v. Utley, 956 S.W.2d 489, 492 (Tenn.
1997). In Barker v. Wingo, 407 U.S. 514, 530 (1972), the Supreme Court devised a
balancing test to determine speedy trial issues and identified the following factors for
consideration: (a) the length of delay; (b) the reason for the delay; (c) the defendant’s
assertion of his right to a speedy trial; and (d) the prejudice to the defendant. See also State
v. Bishop, 493 S.W.2d 81, 84-85 (Tenn. 1973) (implicitly adopting the Barker balancing test
for our State’s constitutional and statutory right to a speedy trial). The balancing test adopted
in Barker “necessarily compels courts to approach speedy trial cases on an ad hoc basis.”
Barker, 407 U.S. at 530. The remedy for the denial of a speedy trial is dismissal of the
charges. Strunk v. United States, 412 U.S. 434, 439 (1973).

       The first Barker factor, length of delay, is a threshold factor, serving as the triggering
mechanism “that will necessitate the consideration of the other three factors.” State v. Wood,
924 S.W.2d 342, 346 (Tenn. 1996). Until the accused establishes a period of delay that is
“presumptively prejudicial,” there will be “no necessity for inquiry into the other factors that
go into the balance.” Barker, 407 U.S. at 530; see also State v. Easterly, 77 S.W.3d 226, 235-
36 (Tenn. Crim. App. 2001). Generally, “a delay must approach one year to trigger the

                                               -8-
Barker v. Wingo analysis,” although “the line of demarcation depends on the nature of the
case.” State v. Utley, 956 S.W.2d 489, 494 (Tenn. 1997); see Doggett v. United States, 505
U.S. 647, 652 n.1 (1992). The delay of over two years between the Defendant’s inital
indictment and his trial is enough to require inquiry into all of the Barker factors. We review
a trial court’s determination regarding a claim of a violation of the defendant’s right to a
speedy trial for abuse of discretion. Easterly, 77 S.W.3d at 236.

                                       B. Length of Delay

        The reasonableness of the length of the delay depends “upon the peculiar
circumstances of each case.” Easterly, 77 S.W.3d at 235. The delay “that can be tolerated
for ‘an ordinary street crime’ is generally much less than for a serious, complex felony
charge.” Id. (citing Barker, 407 U.S. at 530-31). However, “the presumption that [the] delay
has prejudiced the accused intensifies over time.” State v. Simmons, 54 S.W.3d 755, 759
(Tenn. 2001). While the over two-year delay between the Defendant’s initial indictment and
his trial is sufficient to trigger the full Barker analysis, “this period of delay is not necessarily
unreasonable when compared to other cases.” Id. (delay of twenty-three months); see also
Doggett, 505 U.S. at 653 (delay of six years); Wood, 924 S.W.2d at 346 (delay of thirteen
years); Easterly, 77 S.W.3d at 236 (delay of twenty months). Additionally, “the delay is not
egregious, given the fact” that the Defendant is charged with three felonies ranging from
Class C to Class A. Easterly, 77 S.W.3d at 236 (delay of twenty months not egregious given
the fact the defendant was charged with a Class A felony). Therefore, this factor weighs in
favor of the State.

                                       C. Reason for Delay

        The next Barker factor to be considered, reason for the delay, generally falls into one
of the following categories: “(1) intentional delay to gain a tactical advantage over the
defense or delay designed to harass the defendant; (2) bureaucratic indifference or
negligence; (3) delay necessary to the fair and effective prosecution of the case; and (4) delay
caused, or acquiesced in, by the defense.” Wood, 924 S.W.2d at 346-47. Intentional delay
is “weighted heavily” against the State while “negligence or oversight are considered against
the [State] but afforded comparatively more neutral weight.” Easterly, 77 S.W.3d at 236
(citing Barker, 407 U.S. at 531).

      There is nothing in the record to suggest that the delay in this case was intentionally
caused by the State. Instead, the delay appears to have been caused, in part, by the
Defendant’s decision to reject a plea agreement when “the time for [it to be entered] came.”
See Wood, 924 S.W.2d at 347 n.12 (stating that “[g]ood faith attempts to plea-bargain” are
an example of delays caused, or acquiesced in, by the defendant). Additionally, delay was

                                                 -9-
caused by defense counsel requesting and receiving a psychiatric evaluation of the
Defendant. See State v. Hallock, 875 S.W.2d 285, 289 (Tenn. Crim. App. 1993) (holding
that part of the delay was “attributable . . . to the defendant’s request for [a] psychological
evaluation”). Further delay was caused by the Defendant’s motion to remove his appointed
counsel in March 2009. These types of delays, which are caused or acquiesced in by the
defendant, are weighed against the defendant in the Barker analysis. Therefore, this factor
weighs in favor of the State.

                                     D. Assertion of Right

        The third factor in the Barker analysis is “the defendant’s assertion or failure to assert
the right to a speedy trial.” Simmons, 54 S.W.3d at 760. A defendant’s assertion of the right
“is entitled to strong evidentiary weight in determining whether the right has been denied,
and failure to assert the right will make it difficult to prove it was denied.” Wood, 924
S.W.2d at 348. The defendant’s failure to assert the right “implies [the] defendant does not
actively seek a swift trial.” Id. Here, the Defendant, while waiting until March 2009 to do
so, did assert his right to a speedy trial in a pro se motion filed along with his motion to
dismiss appointed counsel. Accordingly, this factor weighs in favor of the Defendant.

                                          E. Prejudice

       The final Barker factor is whether the accused suffered any prejudice as a result of the
delay. Simmons, 54 S.W.3d at 760. This factor is the most important factor in the analysis
and seeks to protect the following specific interests of the defendant: “(1) preventing
oppressive pretrial incarceration; (2) minimizing the accused’s anxiety and concern; and (3)
limiting the possibility of impairment to preparation of the defense.” Easterly, 77 S.W.3d at
237. The weight of the first three factors in favor or against the defendant determines
whether prejudice is presumed or if the defendant bares the “burden to show actual
prejudice.” United States v. Bergfeld, 280 F.3d 486, 488 (5th Cir. 2002) (citing Doggett v.
United States, 505 U.S. 647, 656-57 (1992)). Here, two of the first three factors weighed
against the Defendant; therefore, he had the burden “to put forth specific evidence of
prejudice.” Id. at 490.

        Generally, “[i]f witnesses die or disappear during a delay, the prejudice is obvious.”
Barker, 407 U.S. at 532. However, “some substantiation is required” even for this type of
prejudice. 5 Wayne R. LaFave et al., Crim. Proc. § 18.2(e) (3d ed.). At a minimum, a
defendant must show “that the witness truly is now unavailable, that he would have been
available for a timely trial, and that his testimony would have been of help to the defendant.”
Id. (citing cases). A blanket statement that “gives no indication as to the content and



                                               -10-
relevance of the lost testimony” is not sufficient to establish prejudice. United States v.
Harris, 566 F.3d 422, 433 (5th Cir. 2009).

        The Defendant has made no claims that his pretrial incarceration was oppressive or
that the delay caused him anxiety and concern. Rather, the Defendant’s sole claim of
prejudice was that the preparation of his defense was impaired by the delay. Specifically, the
Defendant claims on appeal that his mother would have testified that the jewelry belonged
to her, but she died prior to trial. However, the only showing the Defendant made on this
claim prior to the trial court’s ruling was a blanket statement that the delay precluded the
“[t]estimony of witnesses who could come in and say ‘oh yeah, the watch that belonged to
his mother,’ and that sort of thing.” This blanket statement was not sufficient for the trial
court to find prejudice.

        Furthermore, the only information regarding the Defendant’s mother was trial
counsel’s statement during the motion for new trial hearing that she died sometime during
the delay. The Defendant presented no evidence, such as a death certificate, to substantiate
this claim and establish the date of her death. Such evidence is essential to any court’s
determination of whether the Defendant was prejudiced by the delay. Nor, was there any
evidence that the Defendant was unable to preserve his mother’s testimony. As such, the
Defendant has failed to establish that he was prejudiced by the delay.

                                   F. Balance of Factors

        The delay of over two years between the Defendant’s indictment and his trial was
lengthy enough to trigger a Barker inquiry, but it was not unreasonable in view of the
complexity of the case and the number of felony charges faced by the Defendant. The record
reflects that the majority of the delay was caused, or acquiesced in, by the Defendant. The
Defendant did assert his right to a speedy trial but waited until almost two years had elapsed
before he did so. Given that the first three factors balance against the Defendant, he had the
burden of establishing that he was prejudiced by the delay, which he failed to establish.
Accordingly, we hold that the trial court did not abuse its discretion in denying the
Defendant’s motion to dismiss for lack of a speedy trial.

                                      CONCLUSION

        Upon consideration of the foregoing and the record as a whole, the judgments of the
trial court are affirmed.

                                                    _________________________________
                                                    D. KELLY THOMAS, JR., JUDGE

                                             -11-